Citation Nr: 0612738	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic disease 
process manifested by dizziness and vertigo.

2.  Entitlement to service connection for a chronic disease 
process manifested by chronic ear pain.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004, the veteran testified at a 
hearing before the undersigned.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has a chronic disease process 
manifested by dizziness and vertigo.

2.  The preponderance of the competent evidence is against 
finding that the veteran has a chronic disease process 
manifested by ear pain.



CONCLUSIONS OF LAW

1.  A chronic disease process manifested by dizziness and 
vertigo was neither incurred in nor aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).

2.  A chronic disease process manifested by ear pain was 
neither incurred in nor aggravated during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has chronic disease processes 
manifested by dizziness, vertigo, and/or chronic ear pain as 
a result of his military service, including as a result of 
acoustic trauma.  Specifically, the veteran alleged that the 
same acoustic trauma that supported a grant of entitlement to 
service connection for tinnitus and right ear hearing loss, 
namely service as a jet engine mechanic, also caused the 
dizziness, vertigo, and chronic ear pain.  In the 
alternative, it is alleged that the trauma from being blown 
off the flight line by the exhaust of an F-4 fighter caused 
his disabilities.  It is requested that the veteran be 
afforded the benefit of the doubt.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above criteria in mind, while the September 1975 
separation examination included complaints of a history of 
ear trouble, service medical records are negative for 
complaints, diagnoses, or treatment for dizziness, vertigo, 
and/or chronic ear pain.  Likewise, service medical records 
do not document the veteran's claim that he was blown off a 
flight line by the exhaust of a F-4 fighter.  The veteran's 
September 1975 separation examination revealed normal ears 
and a normal neurological system.

Postservice medical records, including the audiological and 
neurological examinations, along with the March 2003 addendum 
that were held for the express purpose of diagnosing a 
disability, are negative for a diagnosis of a chronic disease 
process manifested by dizziness, vertigo, and/or chronic ear 
pain.  While an October 2001 brain magnetic resonance imaging 
evaluation (MRI) revealed certain abnormalities, these 
abnormalities have never been linked to the veteran's 
problems with dizziness, vertigo, and/or chronic ear pain.

Thus, since the medical evidence of record does not include a 
current diagnosis of a chronic disease process causing 
dizziness, vertigo, and/or chronic ear pain service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current diagnosis of a 
problem.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements, addressing his current 
diagnoses, are not probative evidence as to these issues.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA notified the 
veteran that establishing entitlement to service connection 
for a disability requires, among other things, a current 
disability.  These claims are denied because the veteran does 
not meet the statutory threshold for entitlement to service 
connection i.e., a current disability.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Therefore, because the decision is 
mandated by the veteran's failure to meet a basic 
prerequisite for service connection, the Board is entitled to 
go forward with adjudication of the claims regardless of 
whether or not VA provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).   

Likewise, the veteran reported, or the record shows, that he 
received treatment at the Denver, Phoenix, Tucson, Prescott, 
and South Arizona VA Medical Centers.  VA obtained and 
associated with the record his treatment records from the 
Tucson VA Medical Center, and the veteran filed with VA his 
records from the Prescott and South Arizona VA Medical 
Centers.  These records show the veteran's medical care from 
1991 to 2002.  While a VA request was not made for his older 
records from the Denver, Phoenix, Prescott, and South Arizona 
VA Medical Centers, the Board is entitled to go forward with 
adjudication of these claims without doing so because they 
cannot provide credible evidence of a current disability.  
Further discussion of the VCAA is not required. 


ORDER

Service connection for a chronic disease process manifested 
by dizziness and vertigo is denied.

Service connection for a chronic disease process manifested 
by chronic ear pain is denied.


REMAND

As to entitlement to service connection for migraine 
headaches, a remand is required because, while the veteran 
testified that a physician told him current migraine 
headaches were due to his military service, he was not 
specifically notified that he should secure a statement from 
that specific physician which includes such a nexus opinion.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005).  

The Board also observes that the record is devoid of any VA 
or private treatment records showing complaints, diagnoses, 
or treatment for migraine headaches for approximately twenty-
three years following his 1975 separation from military 
service.  Therefore, because competent evidence of a 
continuity of symptomatology during the first twenty-three 
years following the veteran's separation from military 
service is critical to establishing entitlement, on remand, 
VA should attempt to obtain and associate with the claims 
file all of these records.  Id.; 38 C.F.R. § 3.303 (2005); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.).  In this 
regard, given the veteran's personal hearing testimony and 
written statements to VA, this development should include 
obtaining and associating with the record all of his post-
September 1975 treatment records from the Denver, Phoenix, 
Prescott, and South Arizona VA Medical Centers.  Id.  

Likewise, because VA treatment records show the veteran 
reported that his migraine headaches started after a 
postservice head injury in 1984, on remand, VA should also 
attempt to obtain and associate with the record his medical 
records surrounding this injury.  Id.

If the veteran obtains a statement from a physician that 
indicates that migraine headaches are due to his military 
service, or if any of the newly obtained VA treatment records 
contain such an opinion, then the claims folder should be 
returned to the VA examiner that examined him in November 
2002 for an addendum opinion in light of the newly secured 
evidence.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims held 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are potentially 
involved in the present appeal, this case must also be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this issue is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

2.  The RO should ask the veteran to 
submit competent medical opinion evidence 
from any physician who has linked his 
headache disorder to service.  Such an 
opinion must explain why the physician 
believes that it is at least as likely as 
not that migraine headaches are due to 
military service.

3.  The RO should notify the veteran that 
the current record is devoid of medical 
evidence showing treatment for migraine 
headaches for the first twenty-three 
years following his 1975 separation from 
military service.  Hence, he is invited 
to identify the location of any other 
relevant medical records prepared between 
1975 and 2005 so that VA may obtain them 
on his behalf.  

4.  The RO should obtain and associate 
with the record all of the veteran's 
post-September 1975 medical records that 
have not already be associated with the 
record from the Denver, Phoenix, 
Prescott, and South Arizona VA Medical 
Centers.  If any pertinent records are 
not available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

5.  After obtaining all needed 
authorizations, the RO should obtain and 
associate with the record all of the 
veteran's medical records surrounding his 
1984 head injury.  If any pertinent 
records are not available, or if the 
search for records yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.  

6.  If, and only if, the above 
development reveals competent evidence 
linking a current headache disorder to 
service, then the claims file should be 
forwarded to the VA physician who 
conducted the October 2002 neurological 
examination to address in an addendum 
opinion whether it is at least as likely 
as not (i.e., is there a 50/50 chance) 
that current migraine headaches are due 
to military service.  The examiner must 
discuss any medical opinion which links 
the disorder to service.  If that 
examiner is no longer available, then a 
new neurological examination must be 
conducted.  The claims folder must be 
made available for review.  Thereafter, 
the examiner must opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that current migraine 
headaches are due to military service.  A 
full rationale must accompany any opinion 
offered, to include an analysis 
addressing any favorable medical opinion 
evidence.

7.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159.  

8.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the February 2004 
supplemental statement of the case and 
any evidence not received, as well as all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


